September 29, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   IN THE MATTER OF THE MARRIAGE OF KIMBERLY KOENIG AND
                   CHARLES HEATH KOENIG

NO. 14-16-00369-CV

                      ________________________________
      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on April 14, 2016. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.